DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is an initial office action in response to communication(s) filed on December 27, 2021.
Claims 1-32 are pending. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 27, 2021 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakagawa et al. (U.S. Pub. No. 2017/0249107 A1, hereinafter as “Nakagawa”).

With regard to claim 1, the claim is drawn to a print data generating device configured to generate print data for creating a printed medium by printing a target image on a heat-sensitive medium with a printing device, the printing device including a thermal head having a heating element, the heat- sensitive medium including: a base material; and a first heat-sensitive layer, the base material having a transparency and including one surface, the first heat-sensitive layer being provided over the one surface of the base material, the first heat-sensitive layer being configured to develop a first color when heated to a first temperature or higher, the printing device being configured to control the heating element according to the print data to heat the heat-sensitive medium (see Nakagawa, i.e. in Fig. 1, 4 and etc., disclose the operation terminal 300, and further in para. 27, discloses that “[0027] The operation terminal 300 is, for example, a personal computer (or may be an information terminal such as a smartphone and a PDA). The operation terminal 300 has a display part 301 and an operation part 302, for example. The display part 301 has a display function of displaying various pieces of information and messages. The operation part 302 enables a user to input desired instructions and information. In this example, the operation terminal 300 can transmit a printing job including desired print data through the mutually-apparent communication to the tape printing device 1 to cause the tape printing device 1 to perform printing corresponding to the print data…”; and further in para. 28-32, disclose that “[0028] The tape printing device 1 will be described. As shown in FIGS. 1 and 2, the tape printing device 1 includes a housing 2 constituting the outer contour thereof. The housing 2 includes a resin lower cover 15 constituting a device lower surface and integrated with device side surfaces as well as a resin upper cover 17 constituting a device upper surface…”;  in para. 38, further disclose the tape printing device 1 comprises a plurality of heat generation elements of the printing head 23; and finally in para. 33-34 and in Fig. 3, disclose the tape printing device 1 comprises a cartridge 8, which further comprises a first roll 201, and in para. 33-34, discloses that “[0034] The first roll 102 has the base tape 101 wound around a reel member 102a. The base tape 101 includes, for example, a bonding adhesive layer, a base film, an affixing adhesive layer, and a separation sheet laminated in this order from the inner wound side toward the opposite side. The second roll 104 has the print-receiving tape 103 wound around a reel member 104a…”), the print data generating device comprising: 
a controller configured to perform (see Nakagawa, i.e. in Fig. 4, disclose the CPU 303): 
(a) determining a condition of a background area on which the heat- sensitive medium is to be superimposed (see Nakagawa, i.e. in Fig. 5, disclose the display example of an input operation screen displayed on the display part 301 when a print data editing application is activated on the operation terminal 300, for examples, the print data image R1, templates, fonts, typefaces, backgrounds and etc.”); and 
(b) generating the print data in accordance with the condition of the background area determined in (a) (see Nakagawa, i.e. in Fig. 5 and para. 46, discloses that “…FIG. 5 shows a display example of an input operation screen displayed on the display part 301 when a print data editing application is activated on the operation terminal 300. A shown input operation screen 200 of the print data editing application displays, for example, a print data image R1 produced by using a template etc. The template is data stored in the memory 304, for example, and is data having a graphic image, a character entry field, and arrangement information thereof integrated in an area defined by a tape width and a tape length. A user can use this template to process an appropriate graphic image and input arbitrary text character information into the character entry field with the keyboard 3 etc., thereby easily producing the print data. In this example, the tape width can selectively be set from respective tape widths corresponding to a plurality of types of the cartridges 8 by using a pull-down menu 201. The tape width of the already produced print data can be changed as described above to scale up/down the print data image R1 in the width direction. In the shown example, the print data with the tape length (label length) of 58 mm, the tape width of 24 mm, and the text “ABCD” is produced”; further in Fig. 9, step S45 and in para. 71, discloses that “…[0071] At step S45, the control circuit 140 carries out energization control of the heat generation elements (not shown) of the printing head 23 via the print-head driving circuit 31 to form the print (“ABCD” in the example described above) corresponding to the print data in the print job acquired at step S30 on the print-receiving tape 103”).
With regard to claim 17, the claim is drawn to a printing device configured to print a target image on a heat-sensitive medium, the heat-sensitive medium including: a base material; and a first heat-sensitive layer, the base material having a transparency and including one surface, the first heat- sensitive layer being provided over the one surface of the base material, the first heat- sensitive layer being configured to develop a first color when heated to a first temperature or higher (see Nakagawa, i.e. in Fig. 1, 4 and etc., disclose the tape printer 1; in para. 28-32, disclose that “[0028] The tape printing device 1 will be described. As shown in FIGS. 1 and 2, the tape printing device 1 includes a housing 2 constituting the outer contour thereof. The housing 2 includes a resin lower cover 15 constituting a device lower surface and integrated with device side surfaces as well as a resin upper cover 17 constituting a device upper surface…”;  in para. 38, further disclose the tape printing device 1 comprises a plurality of heat generation elements of the printing head 23; and finally in para. 33-34 and in Fig. 3, disclose the tape printing device 1 comprises a cartridge 8, which further comprises a first roll 201, and in para. 33-34, discloses that “[0034] The first roll 102 has the base tape 101 wound around a reel member 102a. The base tape 101 includes, for example, a bonding adhesive layer, a base film, an affixing adhesive layer, and a separation sheet laminated in this order from the inner wound side toward the opposite side. The second roll 104 has the print-receiving tape 103 wound around a reel member 104a…”), the printing device comprising: 
a thermal head comprising a heating element (see Nakagawa, i.e. in Fig. 4 and in para. 38, discloses that “a plurality of heat generation elements of the printing head 23”); and 
a controller configured to perform (see Nakagawa, i.e. in Fig. 4, disclose the control circuit 140): 
(a) determining a condition of a background area on which the heat- sensitive medium is to be superimposed (see Nakagawa, i.e. in Fig. 5, disclose the display example of an input operation screen displayed on the display part 301 when a print data editing application is activated on the operation terminal 300, for examples, the print data image R1, templates, fonts, typefaces, backgrounds and etc.”);
(b) generating print data for printing the target image in accordance with the condition of the background area determined in (a) (see Nakagawa, i.e. in Fig. 5 and para. 46, discloses that “…FIG. 5 shows a display example of an input operation screen displayed on the display part 301 when a print data editing application is activated on the operation terminal 300. A shown input operation screen 200 of the print data editing application displays, for example, a print data image R1 produced by using a template etc. The template is data stored in the memory 304, for example, and is data having a graphic image, a character entry field, and arrangement information thereof integrated in an area defined by a tape width and a tape length. A user can use this template to process an appropriate graphic image and input arbitrary text character information into the character entry field with the keyboard 3 etc., thereby easily producing the print data. In this example, the tape width can selectively be set from respective tape widths corresponding to a plurality of types of the cartridges 8 by using a pull-down menu 201. The tape width of the already produced print data can be changed as described above to scale up/down the print data image R1 in the width direction. In the shown example, the print data with the tape length (label length) of 58 mm, the tape width of 24 mm, and the text “ABCD” is produced”; further in Fig. 9, step S45 and in para. 71, discloses that “…[0071] At step S45, the control circuit 140 carries out energization control of the heat generation elements (not shown) of the printing head 23 via the print-head driving circuit 31 to form the print (“ABCD” in the example described above) corresponding to the print data in the print job acquired at step S30 on the print-receiving tape 103”); and 
(c) controlling, in accordance with the print data generated in (b), an amount of heat generated by the heating element to print the target image on the heat- sensitive medium (see Nakagawa, i.e. in para. 71, discloses that “[0071] At step S45, the control circuit 140 carries out energization control of the heat generation elements (not shown) of the printing head 23 via the print-head driving circuit 31 to form the print (“ABCD” in the example described above) corresponding to the print data in the print job acquired at step S30 on the print-receiving tape 103”). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa as applied to claim 1 above, and further in view of Ogawa et al. (U.S. Pub. No. 2019/0377277 A1, hereinafter “Ogawa”).
With regard to claim 2, the claim is drawn to the print data generating device according to claim 1, wherein the heat- sensitive medium further includes a second heat-sensitive layer provided between the base material and the first heat-sensitive layer, the second heat-sensitive layer being configured to develop a second color when heated to a second temperature or higher, the second color being different from the first color, the second temperature being different from the first temperature.
The teachings of Nakagawa do not explicitly disclose the aspect relating to “wherein the heat- sensitive medium further includes a second heat-sensitive layer provided between the base material and the first heat-sensitive layer, the second heat-sensitive layer being configured to develop a second color when heated to a second temperature or higher, the second color being different from the first color, the second temperature being different from the first temperature”. 
However, Ogawa discloses an analogous invention relates to an image forming apparatus and a method of controlling the same.  More specifically, in Ogawa, i.e.  in Fig. 1 and para. 32, discloses that “in an image material 10, a base material 12 that reflects light, an image forming layer 18, a spacer layer 17, an image forming layer 16, a spacer layer 15, an image forming layer 14, and a protective film layer 13 are formed sequentially from the lowermost layer. In general, the image forming layers 14, 16, and 18 are yellow, magenta, and cyan, respectively, in full color printing. However, a combination of other colors is also possible. That is, in the example shown in FIG. 1, image forming layers (color development layers) corresponding to three colors are provided. However, more image forming layers may be provided…”; and further in para. 33, disclose that “[0033] Each image forming layer is colorless at first (before image formation), and changes to a corresponding color when it is heated to a specific temperature called the activation temperature of the image forming layer. In this embodiment, the color development characteristics for color development in the image forming layers are different. The order (layering order) of the colors of the image forming layers in the image material 10 can arbitrarily be selected. One suitable color order is as described above. As another suitable order, the three image forming layers 14, 16, and 18 are cyan, magenta, and yellow, respectively. In this embodiment, an explanation will be made using an example in which the colors are arranged in the above-described order of yellow, magenta, and cyan. Note that in FIG. 1, the image forming layers are layered in the same thickness. However, the present invention is not limited to this, and the thickness may be changed in accordance with the color (color material)”.  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nakagawa to include the limitation(s) discussed and also taught by Ogawa, with the aspects discussed above, as the cited prior arts are at least considered to be analogous arts if not also in the same field of endeavor relating to printing arts. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nakagawa by the teachings of Ogawa, and to incorporate the limitation(s) discussed and also taught by Ogawa, thereby “…to improve the reproducibility of a color reproduced by combining a plurality of color development layers” (see Ogawa, i.e. para. 9 and etc.).
With regard to claim 3, the claim is drawn to the print data generating device according to claim 1, wherein the condition of the background area includes a color of the background area (see Ogawa, i.e. in para. 35, discloses that “[0035] All the layers arranged on the base material 12 are substantially transparent before image formation. If the base material 12 has a reflective color (for example, white), a color image formed by the image material 10 is visually recognized through the protective film layer 13 against the reflective background provided by the base material 12. Since the layers layered on the base material 12 are transparent, a human can visually recognize the combinations of colors printed on the image forming layers”; thereby to improve the reproducibility of a color reproduced by combining a plurality of color development layers” (see Ogawa, i.e. para. 9 and etc.).
With regard to claim 4, the claim is drawn to the print data generating device according to claim 3, wherein the condition of the background area includes a color of an adherend on which the printed medium is to be overlaid (see Ogawa, i.e. in addition to Fig. 1 and para 35, further in para.36, discloses that “[0036] The three image forming layers 14, 16, and 18 in the image material 10 according to this embodiment are arranged on the same side of the base material 12. However, some image forming layers may be arranged on the opposite side of the base material 12”; thereby to improve the reproducibility of a color reproduced by combining a plurality of color development layers” (see Ogawa, i.e. para. 9 and etc.).
With regard to claim 5, the claim is drawn to the print data generating device according to claim 3, wherein the printed medium is configured by bonding an adhesive medium to the heat-sensitive medium on one of: an opposite side of the first heat-sensitive layer from the base material; and an opposite side of the base material from the first heat-sensitive layer (see Nakagawa, i.e. in para. 34-35, discloses that “[0034] The first roll 102 has the base tape 101 wound around a reel member 102a. The base tape 101 includes, for example, a bonding adhesive layer, a base film, an affixing adhesive layer, and a separation sheet laminated in this order from the inner wound side toward the opposite side. The second roll 104 has the print-receiving tape 103 wound around a reel member 104a. [0035] The feeding roller 27 feeds the base tape 101 and the print-receiving tape 103 while pressing and bonding the tapes into the label tape 109 with print”), 
wherein the adhesive medium includes an adhesive base material and an adhesive layer provided over the adhesive base material (see Nakagawa, i.e. in Fig. 3, disclose the first roll 102, and in para. 34, discloses that “The first roll 102 has the base tape 101 wound around a reel member 102a. The base tape 101 includes, for example, a bonding adhesive layer, a base film, an affixing adhesive layer, and a separation sheet laminated in this order from the inner wound side toward the opposite side”), and 
wherein the condition of the background area includes at least one of: a color of the adhesive base material; and a color of the adhesive layer (Ogawa, i.e. in para. 5 and etc., disclose that “[0005] According to one aspect of the present invention, there is provided an image forming apparatus comprising: a printhead configured to add energy to an image material including a plurality of color development layers that have different color development characteristics and develop colors in response to heat; and a control unit configured to output, based on image data, signal patterns corresponding to the plurality of color development layers and at least one signal pattern corresponding to a color reproduced by causing at least two of the plurality of color development layers to develop colors used to control the energy to be added to the image material by the printhead”, thereby to improve the reproducibility of a color reproduced by combining a plurality of color development layers” (see Ogawa, i.e. para. 9 and etc.). 

With regard to claim 18, the claim is drawn to the printing device according to claim 17, wherein the heat-sensitive medium further includes a second heat-sensitive layer provided between the base material and the first heat-sensitive layer, the second heat-sensitive layer being configured to develop a second color when heated to a second temperature or higher, the second color being different from the first color, the second temperature being different from the first temperature.
The teachings of Nakagawa do not explicitly disclose the aspect relating to “wherein the heat-sensitive medium further includes a second heat-sensitive layer provided between the base material and the first heat-sensitive layer, the second heat-sensitive layer being configured to develop a second color when heated to a second temperature or higher, the second color being different from the first color, the second temperature being different from the first temperature”. 
However, Ogawa discloses an analogous invention relates to an image forming apparatus and a method of controlling the same.  More specifically, in Ogawa, i.e.  in Fig. 1 and para. 32, discloses that “in an image material 10, a base material 12 that reflects light, an image forming layer 18, a spacer layer 17, an image forming layer 16, a spacer layer 15, an image forming layer 14, and a protective film layer 13 are formed sequentially from the lowermost layer. In general, the image forming layers 14, 16, and 18 are yellow, magenta, and cyan, respectively, in full color printing. However, a combination of other colors is also possible. That is, in the example shown in FIG. 1, image forming layers (color development layers) corresponding to three colors are provided. However, more image forming layers may be provided…”; and further in para. 33, disclose that “[0033] Each image forming layer is colorless at first (before image formation), and changes to a corresponding color when it is heated to a specific temperature called the activation temperature of the image forming layer. In this embodiment, the color development characteristics for color development in the image forming layers are different. The order (layering order) of the colors of the image forming layers in the image material 10 can arbitrarily be selected. One suitable color order is as described above. As another suitable order, the three image forming layers 14, 16, and 18 are cyan, magenta, and yellow, respectively. In this embodiment, an explanation will be made using an example in which the colors are arranged in the above-described order of yellow, magenta, and cyan. Note that in FIG. 1, the image forming layers are layered in the same thickness. However, the present invention is not limited to this, and the thickness may be changed in accordance with the color (color material)”.  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nakagawa to include the limitation(s) discussed and also taught by Ogawa, with the aspects discussed above, as the cited prior arts are at least considered to be analogous arts if not also in the same field of endeavor relating to printing arts. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nakagawa by the teachings of Ogawa, and to incorporate the limitation(s) discussed and also taught by Ogawa, thereby “…to improve the reproducibility of a color reproduced by combining a plurality of color development layers” (see Ogawa, i.e. para. 9 and etc.).
With regard to claim 19, the claim is drawn to the printing device according to claim 17, wherein the condition of the background area includes a color of the background area (see Ogawa, i.e. in para. 35, discloses that “[0035] All the layers arranged on the base material 12 are substantially transparent before image formation. If the base material 12 has a reflective color (for example, white), a color image formed by the image material 10 is visually recognized through the protective film layer 13 against the reflective background provided by the base material 12. Since the layers layered on the base material 12 are transparent, a human can visually recognize the combinations of colors printed on the image forming layers”; thereby to improve the reproducibility of a color reproduced by combining a plurality of color development layers” (see Ogawa, i.e. para. 9 and etc.).
With regard to claim 20, the claim is drawn to the printing device according to claim 19, wherein the condition of the background area includes a color of an adherend on which the printed medium is to be overlaid (see Ogawa, i.e. in addition to Fig. 1 and para 35, further in para.36, discloses that “[0036] The three image forming layers 14, 16, and 18 in the image material 10 according to this embodiment are arranged on the same side of the base material 12. However, some image forming layers may be arranged on the opposite side of the base material 12”; thereby to improve the reproducibility of a color reproduced by combining a plurality of color development layers” (see Ogawa, i.e. para. 9 and etc.).
With regard to claim 21, the claim is drawn to the printing device according to claim 19, wherein the printed medium is configured by bonding an adhesive medium to the heat-sensitive medium on one of: an opposite side of the first heat-sensitive layer from the base material; and an opposite side of the base material from the first heat-sensitive layer (see Nakagawa, i.e. in para. 34-35, discloses that “[0034] The first roll 102 has the base tape 101 wound around a reel member 102a. The base tape 101 includes, for example, a bonding adhesive layer, a base film, an affixing adhesive layer, and a separation sheet laminated in this order from the inner wound side toward the opposite side. The second roll 104 has the print-receiving tape 103 wound around a reel member 104a. [0035] The feeding roller 27 feeds the base tape 101 and the print-receiving tape 103 while pressing and bonding the tapes into the label tape 109 with print”),
wherein the adhesive medium includes: an adhesive base material; and an adhesive layer provided over the adhesive base material (see Nakagawa, i.e. in Fig. 3, disclose the first roll 102, and in para. 34, discloses that “The first roll 102 has the base tape 101 wound around a reel member 102a. The base tape 101 includes, for example, a bonding adhesive layer, a base film, an affixing adhesive layer, and a separation sheet laminated in this order from the inner wound side toward the opposite side”), and
wherein the condition of the background area includes at least one of: a color of the adhesive base material; and a color of the adhesive layer (Ogawa, i.e. in para. 5 and etc., disclose that “[0005] According to one aspect of the present invention, there is provided an image forming apparatus comprising: a printhead configured to add energy to an image material including a plurality of color development layers that have different color development characteristics and develop colors in response to heat; and a control unit configured to output, based on image data, signal patterns corresponding to the plurality of color development layers and at least one signal pattern corresponding to a color reproduced by causing at least two of the plurality of color development layers to develop colors used to control the energy to be added to the image material by the printhead”, thereby to improve the reproducibility of a color reproduced by combining a plurality of color development layers”, see Ogawa, i.e. para. 9 and etc.).

Allowable Subject Matter
With regard to Claims 6-16 and 22-32, claims are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcoming the corresponding rejections and/or objection (if any) set forth in the Office Action above.
The following is a statement of reasons for the indication of allowable subject matter:  
With regard to claim 6, the closest prior arts of record, Nakagawa and Ogawa, do not disclose or suggest, among the other limitations, the additional required limitation of “the print data generating device according to claim 3, wherein the controller is configured to further perform: (c) designating the color of the background area to be white; and (d) generating the print data in accordance with the color of the background area designated in (c), and wherein the print data generating device is provided with: a first mode in which the (a) determining and the (b) generating are performed for generating the print data; and a second mode in which the (c) designating and the (d) generating are performed for generating the print data”.  These additional features in combination with all the other features required in the claimed invention, are neither taught nor suggested by Nakagawa and Ogawa. 
With regard to claim 7, the closest prior arts of record, Nakagawa and Ogawa, do not disclose or suggest, among the other limitations, the additional required limitation of “the print data generating device according to claim 3, further comprising: a memory configured to store color range information indicating a first color range that the heat-sensitive medium can reproduce when heated, wherein the (b) generating comprises: (e) setting a second color range by reflecting the color of the background area determined in (a) in the first color range; (f) generating temporary print data for printing the target image based on the second color range set in (e); and (g) converting the temporary print data to final print data for printing the target image based on the first color range”.  These additional features in combination with all the other features required in the claimed invention, are neither taught nor suggested by Nakagawa and Ogawa. 
With regard to claim 8, the closest prior arts of record, Nakagawa and Ogawa, do not disclose or suggest, among the other limitations, the additional required limitation of “the print data generating device according to claim 3, wherein the background area includes: a first region on which the printed medium is to be superimposed; and a second region around the first region, and wherein the (b) generating generates the print data based on at least one of: a color of the first region; and a color of the second region”.  These additional features in combination with all the other features required in the claimed invention, are neither taught nor suggested by Nakagawa and Ogawa. 
With regard to claim 9, the closest prior arts of record, Nakagawa and Ogawa, do not disclose or suggest, among the other limitations, the additional required limitation of “the print data generating device according to claim 1, wherein the controller is configured to further perform: (h) acquiring information on the background area, and wherein the (a) determining determines the condition of the background area based on the information acquired in (h)”.  These additional features in combination with all the other features required in the claimed invention, are neither taught nor suggested by Nakagawa and Ogawa. 
With regard to claim 10, the claim is depending directly or indirectly from the independent Claim 9, each encompasses the required limitations recited in the independent claim discussed above.
With regard to claim 11, the closest prior arts of record, Nakagawa and Ogawa, do not disclose or suggest, among the other limitations, the additional required limitation of “the print data generating device according to claim 1, wherein the (b) generating generates the print data which assigns a color patch to an area in a margin of the printed medium outside the target image, the color patch including at least one of colors red, blue, green, cyan, magenta, yellow, and black”.  These additional features in combination with all the other features required in the claimed invention, are neither taught nor suggested by Nakagawa and Ogawa. 
With regard to claim 12, the closest prior arts of record, Nakagawa and Ogawa, do not disclose or suggest, among the other limitations, the additional required limitation of “the print data generating device according to claim 1, wherein the background area includes a background printed medium which has been printed in advance”.  These additional features in combination with all the other features required in the claimed invention, are neither taught nor suggested by Nakagawa and Ogawa. 
With regard to claims 13-16, the claims are depending directly or indirectly from the independent Claim 12, each encompasses the required limitations recited in the independent claim discussed above.

With regard to claim 22, the closest prior arts of record, Nakagawa and Ogawa, do not disclose or suggest, among the other limitations, the additional required limitation of “the printing device according to claim 19, wherein the controller is configured to further perform: (d) designating the color of the background area to be white; and (e) generating the print data in accordance with the color of the background area designated in (d), and wherein the print data generating device is provided with: a first mode in which the (a) determining and the (b) generating are performed for generating the print data; and a second mode in which the (d) designating and the (e) generating are performed for generating the print data”.  These additional features in combination with all the other features required in the claimed invention, are neither taught nor suggested by Nakagawa and Ogawa. 
With regard to claim 23, the closest prior arts of record, Nakagawa and Ogawa, do not disclose or suggest, among the other limitations, the additional required limitation of “the printing device according to claim 19, further comprising: a memory configured to store color range information indicating a first color range that the heat-sensitive medium can reproduce when heated, wherein the (b) generating comprises: (f) setting a second color range by reflecting the color of the background area determined in (a) in the first color range; (g) generating temporary print data for printing the target image based on the second color range set in (f); and (h) converting the temporary print data to final print data for printing the target image based on the first color range”.  These additional features in combination with all the other features required in the claimed invention, are neither taught nor suggested by Nakagawa and Ogawa. 
With regard to claim 24, the closest prior arts of record, Nakagawa and Ogawa, do not disclose or suggest, among the other limitations, the additional required limitation of “the printing device according to claim 19, wherein the background area includes: a first region on which the printed medium is to be superimposed; and a second region around the first region, and wherein the (b) generating generates the print data based on at least one of: a color of the first region; and a color of the second region”.  These additional features in combination with all the other features required in the claimed invention, are neither taught nor suggested by Nakagawa and Ogawa. 
With regard to claim 25, the closest prior arts of record, Nakagawa and Ogawa, do not disclose or suggest, among the other limitations, the additional required limitation of “the printing device according to claim 17, wherein the controller is configured to further perform: (i) acquiring information on the background area, and wherein the (a) determining determines the condition of the background area based on the information acquired in (i)”.  These additional features in combination with all the other features required in the claimed invention, are neither taught nor suggested by Nakagawa and Ogawa. 
With regard to claim 26, the claim is depending directly or indirectly from the independent Claim 25, each encompasses the required limitations recited in the independent claim discussed above.
With regard to claim 27, the closest prior arts of record, Nakagawa and Ogawa, do not disclose or suggest, among the other limitations, the additional required limitation of “the printing device according to claim 17, wherein the (b) generating generates the print data which assigns a color patch to an area in a margin of the printed medium outside the target image, the color patch including at least one of colors red, blue, green, cyan, magenta, yellow, and black”.  These additional features in combination with all the other features required in the claimed invention, are neither taught nor suggested by Nakagawa and Ogawa. 
With regard to claim 28, the closest prior arts of record, Nakagawa and Ogawa, do not disclose or suggest, among the other limitations, the additional required limitation of “the printing device according to claim 17, wherein the background area includes a background printed medium which has been printed in advance”.  These additional features in combination with all the other features required in the claimed invention, are neither taught nor suggested by Nakagawa and Ogawa. 
With regard to claims 29-32, the claims are depending directly or indirectly from the independent Claim 28, each encompasses the required limitations recited in the independent claim discussed above.
Therefore, claims 6-16 and 22-32 are objected to.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Miyasaka (U.S. Pat/Pub No. 200) disclose an invention relates to an image processing device that accepts an input from a user via a user interface screen. 
The Art Unit location of your application in the USPTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2675.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacky X. Zheng whose telephone number is (571) 270-1122.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm, alt. Friday Off.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y. Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JACKY X ZHENG/Primary Examiner, Art Unit 2675